Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 13-27 are pending in the current application.
2.	This application is a CON of 15/746,630 01/22/2018 PAT 10,815,207, which is a 371 of PCT/EP2016/067506 07/22/2016 and claims priority to EUROPEAN PATENT OFFICE (EPO) 15306213.8 07/24/2015.
Claim Rejections/Objections Withdrawn
3.	The objection to claim 1 is withdrawn based upon the amendments. The rejection of claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the amendments.  The rejection of claim 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn based upon the amendments. The rejection of claims 13-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  for scope of enablement is withdrawn based upon the declaration of inventor Rocchi showing activity in additional cell lines. Even though, “[T]he failure rate in anticancer drug development is higher than for other diseases; only about 5% of agents identified as potential anticancer compounds demonstrate sufficient clinical activity in phase III trials to eventually be licensed.” (Ocana) and  cell line data does not translate to treatment Ferreira “The Importance of Cancer Cell Lines as in vitro Models in Cancer Methylome Analysis and Anticancer Drugs Testing” Chapter 6 in Oncogenomics and Cancer Proteomics – Novel Approaches in Biomarkers Discovery and Therapeutic Targets in Cancer Intech 2013 Pages 140-166,  Page 140 lists MCF-7 and PC3 in Table 1, where they widely used cancer cell lines to study specific cancers. According to Ferreira,  “The results of the research in cancer cell lines are usually extrapolated to in vivo human tumours [3] and its importance a models for drug testing and translational study have been recognized by many biomedical and pharmaceutical companies [8].  In spite of the essential role of cancer cell lines in biomedical research, there is a debate among the scientific community on the fact whether they are or not representative of the original tumour [5, 14]”.  Risbridger, notes that  “Although cell lines provide a high-throughput system for testing, many cell lines, e.g. PC3, LNCaP and derivatives thereof, have been in circulation for years or decades, adapting and changing to their continual growth on plastic in laboratory cultures. These cell lines also do not reflect the biology of specimens available from men receiving contemporary treatments, such as enzalutamide or abiraterone, limiting their suitability to study mechanisms of resistance. Nowadays, we recognise that cell lines such as these only provide a crude means to screen potential agents of promise.” [Page 236].  Ferriera also states “In fact, all the experimental models for cancer research present advantages and disadvantages and none of them is completely representative of the phenotype of the tumour [2, 3]. Nevertheless, cancer cell lines are adequate models for the research of this disease.” 
Whether any cancer is treatable with the claimed compound will have to be determined in the clinic, however the USPTO is not the FDA.  The fact that the applicant has some data for slowing the growth of various cancer cells in culture weighs in favor of enablement. Applicant is entitled to claim non-operative embodiments, and the claims require only administering the compounds to treat a group of cancers. As per MPEP 2164.08(b), “The presence of inoperative embodiments within the scope of a claim does not necessarily render a claim nonenabled. The standard is whether a skilled person could determine which embodiments that were conceived, but not yet made, would be inoperative or operative with expenditure of no more effort than is normally required in the art. Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984) (prophetic examples do not make the disclosure nonenabling).”
Claim Rejections/Objections Maintained/ New Grounds of Rejection
4.	The rejection of claims 13-27 under 35 U.S.C. 103(a) as being unpatentable over Rocchi in view of Wislicenus is maintained. Applicant's arguments filed April 15, 2022 have been fully considered but they are not persuasive. The traversal relies upon the data in April 15, 2022 declaration of inventor Rocchi.  The declaration is directed to a comparison of N-(4-(3-((4-(oct-l-yn-l-yl)phenyl)sulfonamido)phenyl)thiazol-2-yl)acetamide CRO32 (IIa-2), compound IIa-5 and PB-673  with the compound JG25 of the prior art. All of these compounds bear a C8 alkyne chain on R4, generically listed as “C2-C12 alkynyl” in claim 13, while the rejection is directed to the embodiment of C6-C12 alkyl groups. The alkyne embodiments are not rejected.  The evidence of unexpected results "must be reasonably commensurate with the scope of the claims," although every claimed embodiment need not be tested. In re Huai-Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011); see also Allergan, Inc. v. Apotex, Inc., 754 F.3d 952, 965 (Fed. Cir. 2014). "Appellant bears the burden of establishing a nexus between the full scope of the claimed invention and the proffered evidence of nonobviousness." Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 1392 (Fed. Cir. 1988).   The declaration, which is drawn to the elected species and other alkynes that were not rejected, does not overcome the rejection. Claim 22 is drawn to several alkyl homologs, including the octyl and hexyl compounds. Claim 26 has specific alkyl compounds. This declaration and argument are a recapitulation of the same data and same arguments submitted in the parent application 15/746,630 which was addressed (Final rejection of  June 5, 2019 pages 2-3).  The applicant then amended the claims in the response of May 7, 2020 to overcome the rejection by limiting the claims to the alkyne compounds.  The examiner suggests the same course of action in this application.
	The rejection of claims 13-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,815,207 is maintained. Applicant's arguments filed June April 15, 2022 have been fully considered but they are not persuasive.
 The rejection of claims 13, 15-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,567,310 is maintained. Applicant's arguments filed June April 15, 2022 have been fully considered but they are not persuasive.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 13-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rocchi WO 2014072486 A1 (US equivalent is US 20150284347 A1)  in view of Wislicenus, J. “Adolph Strecker’s Short Textbook of Organic Chemistry” 1881, Spottiswoode: London, pages 38-39.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rocchi discloses compounds of Formula (2) on page 4. The Q1-Q5 ring in all examples is phenyl.
R3/R4 is defined as H, alkyl and COR8.  The R9 group is defined as alkyl where R9 is R6.

    PNG
    media_image1.png
    342
    800
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    153
    763
    media_image2.png
    Greyscale

The closest example compound is compound JG25 on page 31:

    PNG
    media_image3.png
    176
    434
    media_image3.png
    Greyscale

The instant claims define R4 alkyl as “C6-C12”, while Rocchi describes the equivalent group R9 alkyl as a C1-C5 alkyl.  Therefore the prior art differs from the compounds of the instant claims by the number of carbons in an alkyl chain. Claims 22 and 24 is drawn to the hexyl and octyl alkyl homologs of JG25.  Claim 26 has specific octyl and hexyl homologs of the compound above.  According to page 2 line 10 the compounds can treat all cancers including prostate, breast and colon.  The compounds are described as being administered in various ways on pages 13ff. 
The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties.  Homologs have long been known to exhibit similar properties as evidenced by page 38 of Wislicenus:
 HOMOLOGY AND HOMOLOGOUS SERIES,

48. In opposition to the remarkable differences between organic bodies of like molecular formulae, is the fact that bodies of different molecular composition frequently exhibit great similarity in all their chemical and physical properties. The compounds in which these analogies are most marked are those whose formulae differ by CH2, or a whole multiple thereof, nCH2, and whose molecular weights differ therefore by ± 14n.…This analogy of structure is especially shown in the fact that like reagents produce like changes, and further that the resulting products of such changes agree in properties, but differ in composition by CH2. Such bodies are termed homologous compounds. They form members of a natural family of bodies which can be arranged according to their increasing contents of carbon. The similarity of physical properties between the members of a homologous series is greater the nearer they stand to one another on such a list that is, the less they differ in chemical composition.

One of ordinary skill would be motivated to make the compounds of the invention because he or she would expect the compounds to have similar properties.  Analogs differing in methylene groups in an alkyl chain, are prima facie obvious, and require no secondary teaching, see In re Coes, Jr. (CCPA 1949) 173 F2d 1012, 81 USPQ 369. In re Shetty, 195 USPQ 753, In re Wilder, 195 USPQ 426, and Ex parte Greshem, 121 USPQ 422 all feature a compound with a two carbon link rejected over a compound with a one carbon link.  Similarly In re Chupp, 2 USPQ 2nd 1437 and In re Coes, 81,USPQ 369 have a one-carbon link unpatentable over a two-carbon link.  Ex parte Ruddy, 121 USPQ 427 has a three-carbon link unpatentable over a one-carbon link.  Ex parte Nathan, 121 USPQ 347 found the insertion of an ethylene linkage obvious.  The variation was per se obvious in all these cases and did not require a specific teaching.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6.	Claims 13-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,815,207. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds in the patent claims are in the same as those of the instant claims.  One could not practice the method of the instant claims without those compounds.  The method of the instant claims is disclosed in the specification of the ‘207 patent, column 1 lines 59 ff. “In addition, it appears that the compounds of the invention are also  efficient on several other cancers namely prostate, breast and colon indicating that these molecules may be active in all type of cancers.”  Figure 2c mentions “pancreatic cancer cells.”  Such a disclosure in the specification makes the method obvious over the compound claim; see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).  As per MPEP 804 II. (B) (2) (a):   “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).” In Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003), the earlier patent claimed a compound and the written description disclosed the utility of that compound. The later patent claimed nothing more than the earlier patent’s disclosed utility as a method of using the compound. Thus, the court found that the claims of the later patent and the claims of the earlier patent were not patentably distinct.
7.	Claims 13, 15-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,567,310. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to the same method at least where the cancer is prostate, breast and colon and the compounds of the instant claims define R4 as alkyl, which is the same genus of compound of the patent claim 1 where R1 is phenyl substituted with R6 which is alkyl.
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625